DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features “the first region and the second region and that the first region is compressed relative to the second region”, as claimed in claims 13 and 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not show the first region and the second region, and that the first region is compressed relative to the second region.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audet (8,002,493).
Re: claim 12, Audet shows an impact absorbing barrier for anchoring to an anchoring surface, the impact absorbing barrier having a first end and a second end, as in the present invention, and comprising:
an elongate member having a first axis extending from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier, the elongate member including:
a first elongate section 14 having a first length extending along the first axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier and configured to rest on the anchoring surface, the first elongate section including a plurality of through holes 16 spaced apart along the first length, each through hole having a corresponding through hole axis, see figure 1, and
a second elongate section 18, 22, 36, 30 extending along the first axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier, the second elongate section having a support face 30 and an impact receiving face 28, opposite the support face, exposed for receiving impact forces, wherein the impact receiving face has a position that is further from the through hole axis than a position of the support face, see figures 1 and 2; and
a plurality of impact absorbing fastening mechanisms, each associated with a corresponding one of the plurality of through holes and each including:
a fastener, not numbered but shown as two bolt heads anchoring section 14 to the anchoring surface in figure 2, configured to extend through a corresponding through hole of the plurality of through holes of the first elongate section in a second direction into the anchoring surface, wherein the second direction is substantially opposite the first direction.
 Re: claim 17, Audet shows the impact receiving face extends from the anchoring surface to a distal end of the second elongate section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Audet (8,002,493) in view of Ustach et al. (8,915,670).
Re: claim 1, Audet shows an impact absorbing barrier for anchoring to an anchoring surface, as in the present invention, the impact absorbing barrier having a first end and a second end, and comprising:
an elongate member having a first axis extending from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier, the elongate member including:
a first elongate section 14 having a first length extending along the first axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier and configured to rest on the anchoring surface, the first elongate section including a plurality of through holes 16 spaced apart along the first length, each through hole having a corresponding through hole axis, see figure 1, and
a second elongate section 18, 22, 36, 30 extending along the first axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier, the second elongate section having a support face 30 and an impact receiving face 28, opposite the support face, exposed for receiving impact forces, wherein the impact receiving face has a position that is further from the through hole axis than a position of the support face, see figures 1 and 2; and
a plurality of impact absorbing fastening mechanisms, each associated with a corresponding one of the plurality of through holes, not numbered but shown as two bolt heads anchoring section 14 to the anchoring surface in figure 2.
Audet does not show the details of the impact absorbing fastening mechanism.  Ustach is cited to teach an impact absorbing fastening mechanism including:
a shock absorber 84 configured for placement on the first section 84 and including a through hole;
a washer 86 configured for placement on the shock absorber and including a through hole; and
a fastener 88 configured to extend through the through hole in the washer, the through hole in the shock absorber, through a corresponding through hole of the first section and into the surface, wherein the shock absorber is held between the washer and the first section, figures 8-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the impact absorbing fastening mechanism such as taught by Ustach in order to complete the impact absorbing barrier of Audet with the proper securing mechanism.
Re: claim 2, Audet shows the second elongate section 18 extends transverse to the anchoring surface, see figure 2.
Re: claim 4, Ustach shows the fastener contacts the washer and holds the washer and the shock absorber between the fastener and the first elongate section, see figures 8-10.
Re: claim 5, Ustach shows the fastener is configured to extend through the washer, the shock absorber, and the first section such that a distal end of the fastener is secured in the surface and a flange, head of bolt 88, disposed at a proximal end of the fastener is prevented from passing through the shock absorber by the washer.
Re: claim 6, Ustach shows the fastener is a concrete anchor.
Re: claim 7, Ustach shows the shock absorber is made of an elastomeric material, column 6, lines 42-51.
Re: claim 8, Audet shows the elongate member has a substantially “L” shaped cross-sectional profile.
Re: claims 9 and 10, Audet is silent of the material of the elongate member.  Ustach teaches steel and plastic as well-known materials in column 8, lines 48-55.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have employed either steel or plastic such as taught by Ustach as a material for the elongate member of Audet in order to take advantage of the well-known characteristics of the materials such as durability, readily availability, lightweight, pleasing aesthetic, etc.  
Re: claim 11, Audet shows the first elongate section has a first edge and a second edge and the second elongate section has a third edge and a fourth edge, the first edge of the first elongate section is mechanically connected to the third edge of the second elongate section, see the figures.
Re: claim 13, Ustach shows each impact absorbing fastening mechanism has a first region and a second region, wherein the first region is closer to the support face, concave surface of 81, than the second region; and upon the impact receiving face, convex surface of 81, of the second section receiving an impact force, the first region is compressed relative to the second region, due to the elastic deformability of shock absorber 84.
Re: claim 14, Audet shows the impact absorbing face extends from the anchoring surface to a distal end of the second elongate section, see figure 2.
Re: claim 15, Ustach shows each impact absorbing fastening mechanism is positioned to be in contact with the support face, concave surface of 81, of the second  section 81.
Re: claim 16, Audet’s impact absorbing barrier, as rejected above in claim 12, lacks the features as claimed in claim 16.  Ustach is cited to teach the impact absorbing fastening mechanism 88, 86, 84 which has a first region and a second region, wherein the first region is closer to the support face, concave surface of 81, than the second region; and upon the impact receiving face, convex surface of 81, of the second section 81 receiving an impact force, the first region is compressed relative to the second region, due to the elastic deformability of shock absorber 84.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed impact absorbing fastening mechanism such as taught by Ustach in the barrier of Audet in order to provide protection and support to the bolt during impact and to improve durability of the barrier.
Re: claim 18, Ustach shows each impact absorbing fastening mechanism 88, 86, 84 is positioned to be in contact with the support face of the second elongate section, see figures 8 and 9 of Ustach.

Response to Arguments
Applicant's arguments filed on 8/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the impact receiving face of second elongate section of Audet is not exposed to receiving impact forces.  The rejection has been modified slightly to meet the new amended claimed features.
Applicant’s arguments with respect to claims 1, 2, 4-11 have been considered but are moot due to the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vargo is cited for another impact absorber.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657